DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1, 8 and 15 have been amended; claims 3, 4, 6, 10, 11, 13, 17, 18, 20 and 22-24 are canceled. Therefore, claims 1, 2, 5, 7-9, 12, 14-16, 19 and 21 are currently pending in this application.    
3. 	Further reevaluation of the claims has revealed that each of claims 22-24, when considered as a whole, fails to amount to “significantly more” than an abstract idea. Accordingly, prosecution has been reopened due to the above findings (i.e. the current office-action is non-Final).  
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 2, 5, 7-9, 12, 14-16, 19 and 21 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process or a machine.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
a first group of one or more objects for use within an alertness test being administered to a user, wherein the alertness test is configured to determine whether the user can perform a particular task with at least a minimum level of alertness; a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; a temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user; a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects; soliciting a response from the user concerning the first or second group of objects; determining whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response solicited from the user; biometric data concerning the user; and adjusting the result for the user based upon, at least in part, the biometric data.

— 	Considering claim 8, the following claimed limitations recite an abstract idea: 
a first group of one or more objects for use within an alertness test being administered to a user, wherein the alertness test is configured to determine whether the user can perform a particular task with at least a minimum level of alertness; a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; a temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user; a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects; soliciting a response from the user concerning the first or second group of objects; determining whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response received solicited from the user; biometric data concerning the user; and adjusting the result for the user based upon, at least in part, the biometric data.

— 	Considering claim 15, the following claimed limitations recite an abstract idea: 
a first group of one or more objects for use within an alertness test being administered to a user, wherein the alertness test is configured to determine whether the user can perform a particular task with at least a minimum level of alertness; a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; a temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user; a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects; soliciting a response from the user concerning the first or second group of objects; and determining whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response solicited from the user; biometric data concerning the user; and adjusting the result for the user based upon, at least in part, the biometric data.

Thus, the limitations identified above recite an abstract idea, since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation.  

(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements, wherein a computing device, a graphical user interface, a processor, etc., are utilized to facilitate the processes recited with respect to: rendering, on a graphical user interface, a first group of one or more objects (e.g. a first group of one or more objects for use in within an alertness test); rendering, on the graphical user interface, a visually-disruptive element (a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects); rendering, on the graphical user interface, a temporally-disruptive element (a temporally-disruptive  element configured to introduce a delay for a defined period of time and configured to distract the user); rendering on the graphical user interface, in response to the rendering of the temporally-disruptive element, a second group of objects (a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects); soliciting, via the graphical user interface, a response from the user (a response from the user concerning the first or second group of objects); making a determination (determining whether the user is able to perform the particular task with the at least the minimum level of alertness); receiving biometric data from a biometric device (biometric data concerning the user) making adjustment based upon the data received from the biometric device (adjusting the result for the user based upon, at least in part, the biometric data), etc. 

However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. Although the current claims recite a biometric device, this encompasses at least a conventional sensor that is normally utilized to gather a physiological data from the user; and accordingly, given its high level of generality, the claimed biometric device is directed to insignificant extra-solution activity (e.g. data gathering purpose). Thus, when each of the current claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.  The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; displaying/presenting data to a user(s); receiving one or more data; analyzing the received data according to one or more algorithms; generating one or more results, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the implementation of one or more commercially available conventional computing devices (e.g. a personal computer, a smartphone, a laptop computer, etc.), which are utilized as a tool to administer alertness test to a user (e.g. see ¶[0025] to ¶[0030] of the specification).  
In addition, the practice of utilizing the conventional computer system to evaluate the condition of a subject by administering one or more test materials to the subject and analyzing the subject’s response, including the use of one or more conventional sensors to gather biometric data related to the user, and analyzing the alertness of the user based on the data, etc., is directed to an old, well-known and routine activity in the art (e.g. US 2008/0231461; US 2007/0265507; 2007/0100246; US 2005/0277813, etc.).   
The observations above confirm that the claims identified above fail to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the dependent claims 2, 5, 7, 9, 12, 14, 16, 19 and 21. Particularly, each of these dependent claims also fails to amount to “significantly more” than the abstract idea since each of the above claims is directed to a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 06/02/2022). Applicant argues, 
Applicant respectfully submits that independent claim 1 recites additional elements that recite a practical application of the alleged abstract idea(s). For example, Applicant respectfully submits that the adjustment of the result for the user using the biometric data received from the biometric device provides a practical application of the alleged mental activities and alleged method of organizing human behavior under Step 2A, Prong Two.

	The Office respectfully disagrees with the above argument. The process of adjusting the result, based on biometric data received from the biometric device, does not integrate the abstract idea into a practical application. This is because the implementation does not provide improvement over the relevant existing technology; rather, it is utilizing the conventional technology as a tool to facilitate the abstract idea. 
In addition, given its high level of generality, the claimed biometric device encompasses one or more conventional sensors (e.g. a heartrate monitor, etc.) that are normally utilized to gather physiological data related to a subject. It is further worth to note that the claimed biomimetic device is utilized merely for data gathering purpose; 
and this indicates that the implementation is directed to insignificant extra-solution activity. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, including a discussion of the exemplar provided herein, which is based on CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility).
	Thus, when each of the current claims is considered as a whole, none of the current claims implements an element—or a combination of elements—that amounts to “significantly more” than an abstract idea.     
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1, 2, 5, 7-9, 12, 14-16, 19 and 21 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 1, 8 and 15 recites the limitation, “adjusting the result for the user based upon, at least in part, the biometric data received from the biometric device” (emphasis added). There is insufficient antecedent basis for the term “the result”. Accordingly, the current claims are ambiguous.    
Prior Art
●	The prior art does not teach or suggest the invention as currently claimed. Regarding the state of the prior art, see the office-action mailed on 06/19/2020.   




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715